

EXHIBIT 10j






First Amendment to Lease


This First Amendment to Lease (this “Amendment”) is dated as of this 24th_ day
of September 2009 (the “Effective Date”), between 30 SOUTH 15TH ASSOCIATES,
L.P., a Delaware limited partnership, (“Landlord”) and UNITED BANK OF
PHILADELPHIA, a corporation organized under the laws of Pennsylvania (“Tenant”).
Background


A.      The Multi-Employer Property Trust, a trust organized under 12 C.F.R.
Section 9.18 (predecessor in title to Landlord) and Tenant entered into a lease
dated January 25, 2005 (the “Original Lease”; the Original Lease together with
this Amendment are, collectively, referred to as the “Lease”), pursuant to which
Tenant leases from Landlord certain premises consisting of approximately 10,273
rentable square feet of office space (the “Original Premises”) on the twelfth
(12th) floor (designated as Suite 1200) of the building located at 30 South 15th
Street, Philadelphia, Pennsylvania (the “Building”).  The term of the Lease
currently expires on March 31, 2015.
B.      Tenant desires to lease from Landlord certain additional space
comprising of 2,673 rentable square feet, depicted on Exhibit “A” attached
hereto, located on the first (1st) floor of the Building (the “Expansion
Premises”), as an expansion of the Premises (the Expansion Premises together
with the Original Premises, hereinafter referred to as the “Premises”).
C.      Landlord and Tenant desire to amend the Lease under the terms and
conditions set forth below.
Now, Therefore, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, agree as follows:
 
Definitions.  All capitalized terms not otherwise defined herein shall have the
same meanings ascribed to them in the Lease.
 
Expansion Premises.
 
 

--------------------------------------------------------------------------------


 
Lease of Expansion Premises.  Effective as of October 1, 2009 (the “Expansion
Premises Commencement Date”), and continuing through the expiration of the Lease
Term or earlier termination thereof as provided in the Original Lease or this
Amendment, Landlord agrees to demise and lease the Expansion Premises unto
Tenant, and Tenant agrees to lease and take the same from Landlord.
Modifications to and Additions of Certain Lease Terms.  From and after the
Expansion Premises Commencement Date through the expiration of the Term: (i) the
term “Premises” wherever it appears in the Lease and this Amendment shall mean
and apply to the Original Premises and the Expansion Premises, and such space
shall be subject to the terms of the Lease, including without limitation the
covenants of Tenant to pay Base Rent, Use and Occupancy Taxes and Tenant’s
proportionate share of increases in Operating Costs and Property Taxes over the
Base Year amounts; (ii) all references to the rentable area of the Premises
shall be deemed to be Twelve Thousand Nine Hundred Forty Six (12,946) square
feet; (iii) “Tenant’s Pro Rata Share of Operating Costs” is 12,946/236,152 =
five and four hundred eighty two thousandths percent (5.482%), which shall be
final, conclusive and controlling during the Lease Term for all purposes; (iv)
“Tenant’s Pro Rata Share of Property Taxes” is 12,946/236,152 = five and four
hundred eighty two thousandths percent (5.482%), which shall be final,
conclusive and controlling during the Lease Term for all purposes; and (v)
“Tenant’s Pro Rata Share of Use and Occupancy Taxes” is 12,946/236,152 = five
and four hundred eighty two thousandths percent (5.482%), which shall be final,
conclusive and controlling during the Lease Term for all purposes.
Base Rent.
Original Premises.  Tenant shall continue to pay Landlord Base Rent for the
Original Premises in equal monthly installments as provided in the Original
Lease through the expiration of the Lease Term.
Expansion Premises.  Effective as of the Expansion Premises Commencement Date
and through the expiration of the Lease Term, Tenant shall pay Landlord Base
Rent for the Expansion Premises in equal monthly installments at the rate and in
the amounts set forth below:
Lease Year (Period)
Base Rent/RSF
Annual Base Rent
Monthly Base Rent
10.1.09 – 9.30.10
$29.00
$77,517.00
$6,459.75
10.1.10 – 9.30.11
$30.00
$80,190.00
$6,682.50
10.1.11 – 9.30.12
$31.00
$82,863.00
$6,905.25
10.1.12 – 9.30.13
$32.00
$85,536.00
$7,128.00
10.1.13 – 9.30.14
$33.00
$88,209.00
$7,350.75
10.1.14 – 3.31.15
$34.00
$90,882.00
$7,573.50


Base Rent shall be paid in advance, without notice or demand, and without
counterclaim or setoff, on the first day of each calendar month during the term
of the Lease, in the same manner as is set forth in the Lease.
Notwithstanding anything to the contrary set forth in the Original Lease or this
Amendment, (A) the Full Abatement Periods (as defined in the Original Lease)
shall not apply to, nor have any effect on, Tenant’s obligation to pay Base Rent
with respect to the Expansion Premises throughout the balance of the Lease Term
as   provided above, and (B) in addition to Tenant’s obligation to make monthly
payments of Base Rent and Additional Rent (as described in the Original Lease)
with respect to the Expansion Premises, Tenant agrees to reimburse or pay
Landlord, within five (5) days after its receipt of an invoice, for any and all
expenses incurred by Landlord for Tenant’s electricity usage in the Expansion
Premises during the Lease Term.
Condition of Expansion Premises.  Tenant agrees to accept the Expansion Premises
in its present condition and without any additional representation and
warranties made by Landlord in the Lease with respect to the Expansion
Premises.  Landlord is leasing and Tenant is accepting the Expansion Premises in
its “As-Is, Where-Is” condition, and Tenant acknowledges that, except as
expressly set forth in the Lease and this Amendment, Landlord has not made, nor
shall Landlord be deemed to
 
 

--------------------------------------------------------------------------------


 
 
have made, any representation or warranty, express or implied, with respect to
said space.
 
Lease Security Deposit.  Upon execution of this Amendment, Tenant shall pay to
Landlord the sum of $6,459.75 (i.e., one month’s Base Rent relating to the
Expansion Premises) (the “Additional Lease Security Deposit”), which Additional
Lease Security Deposit shall be combined with the original Lease Security
Deposit (i.e., $14,339.40) and become a part thereof.  Following payment of the
Additional Lease Security Deposit, the definition of “Lease Security Deposit” in
Section 1 of the Original Lease is hereby deleted in its entirety and replaced
with the following:
“Lease Security Deposit:  The cash sum of Twenty Thousand Seven Hundred Ninety
Nine and 15/100 Dollars ($20,799.15).”
 
Confession of Judgment.  The Confession of Judgment provisions contained in the
Original Lease are hereby confirmed and restated in their entirety as follows:
 
“CONFESSION OF JUDGMENT.  SUBSECTION (i) BELOW CONTAINS A WARRANT OF ATTORNEY
AUTHORIZING ANY PROTHONOTARY, CLERK OF COURT, ATTORNEY OF ANY COURT OF RECORD
AND/OR LANDLORD (AS WELL AS SOMEONE ACTING FOR LANDLORD) TO APPEAR FOR, AND
CONFESS JUDGMENT AGAINST, TENANT, WITHOUT ANY PRIOR NOTICE OR AN OPPORTUNITY TO
BE HEARD.  SUBSECTION (i) BELOW ALSO PERMITS LANDLORD TO EXECUTE UPON THE
CONFESSED JUDGMENT WHICH COULD HAVE THE EFFECT OF DEPRIVING TENANT OF ITS
PROPERTY WITHOUT ANY PRIOR NOTICE OR AN OPPORTUNITY TO BE HEARD.  TENANT HEREBY
ACKNOWLEDGES THAT IT HAS CONSULTED WITH AN ATTORNEY REGARDING THE IMPLICATIONS
OF THESE PROVISIONS AND TENANT UNDERSTANDS THAT IT IS BARGAINING AWAY SEVERAL
IMPORTANT LEGAL RIGHTS.  ACCORDINGLY, TENANT HEREBY KNOWINGLY, INTENTIONALLY,
VOLUNTARILY AND UNCONDITIONALLY WAIVES ANY RIGHTS THAT IT MAY HAVE UNDER THE
CONSTITUTION AND/OR LAWS OF THE UNITED STATES OF AMERICA AND THE COMMONWEALTH OF
PENNSYLVANIA TO PRIOR NOTICE AND/OR AN OPPORTUNITY FOR HEARING WITH RESPECT TO
BOTH THE ENTRY OF SUCH CONFESSED JUDGMENT AND ANY SUBSEQUENT ATTACHMENT, LEVY OR
EXECUTION THEREON.  TENANT EXPRESSLY WARRANTS AND REPRESENTS THAT THE FOLLOWING
WARRANT OF ATTORNEY TO CONFESS JUDGMENT HAS BEEN AUTHORIZED EXPRESSLY BY ALL
PROPER ACTION OF THE BOARD OF DIRECTORS OF TENANT.  NOTWITHSTANDING ANYTHING
CONTAINED IN SUBSECTION (i) BELOW, THE SUBSECTION AND THE AUTHORITY GRANTED TO
LANDLORD THEREIN IS NOT AND SHALL NOT BE CONSTRUED TO CONSTITUTE A “POWER OF
ATTORNEY” AND IS NOT GOVERNED BY THE PROVISIONS OF 20 Pa.C.S.A.
§§5601-5611.  FURTHERMORE, AN ATTORNEY OR OTHER PERSON ACTING UNDER THESE
SUBSECTIONS SHALL NOT HAVE ANY FIDUCIARY OBLIGATION TO THE TENANT AND, WITHOUT
LIMITING THE FOREGOING, SHALL HAVE NO DUTY TO: (1) EXERCISE THESE POWERS FOR THE
BENEFIT OF THE TENANT, (2) KEEP SEPARATE ASSETS OF TENANT FROM THOSE OF SUCH
ATTORNEY OR OTHER PERSON ACTING UNDER THESE SUBSECTIONS, (3) EXERCISE REASONABLE
CAUTION OR PRUDENCE ON BEHALF OF TENANT, OR (4) KEEP A FULL AND ACCURATE RECORD
OF ALL ACTIONS, RECEIPTS AND DISBURSEMENTS ON BEHALF OF TENANT.
 
 

--------------------------------------------------------------------------------


 
 
 
(i)           CONFESSION OF JUDGMENT FOR POSSESSION.  TENANT COVENANTS AND
AGREES THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, OR IF THIS LEASE IS
TERMINATED OR THE LEASE TERM OR ANY EXTENSIONS OR RENEWALS THEREOF ARE
TERMINATED OR EXPIRE, THEN LANDLORD MAY, WITHOUT LIMITATION, CAUSE JUDGMENTS IN
EJECTMENT FOR POSSESSION OF THE LEASED PREMISES TO BE ENTERED AGAINST TENANT
AND, FOR THOSE PURPOSES, TENANT HEREBY GRANTS THE FOLLOWING WARRANT OF
ATTORNEY:  (a) TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
PROTHONOTARY, CLERK OF COURT, ATTORNEY OF ANY COURT OF RECORD AND/OR LANDLORD
(AS WELL AS SOME ONE ACTING FOR LANDLORD) IN ANY ACTIONS COMMENCED FOR RECOVERY
OF POSSESSION OF THE LEASED PREMISES TO APPEAR FOR TENANT AND CONFESS OR
OTHERWISE ENTER JUDGMENT IN EJECTMENT FOR POSSESSION OF THE LEASED PREMISES
AGAINST TENANT AND ALL PERSONS CLAIMING DIRECTLY OR INDIRECTLY BY, THROUGH OR
UNDER TENANT, AND THEREUPON A WRIT OF POSSESSION MAY FORTHWITH ISSUE AND BE
SERVED, WITHOUT ANY PRIOR NOTICE, WRIT OR PROCEEDING WHATSOEVER; AND (b) IF, FOR
ANY REASON AFTER THE FOREGOING ACTION OR ACTIONS SHALL HAVE BEEN COMMENCED, IT
SHALL BE DETERMINED THAT POSSESSION OF THE LEASED PREMISES SHOULD REMAIN IN OR
BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT TO COMMENCE ONE OR MORE
FURTHER ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE LEASED
PREMISES INCLUDING APPEAR­ING FOR TENANT AND CONFESSING OR OTHERWISE ENTERING
JUDGMENT FOR POSSESSION OF THE LEASED PREMISES AS HEREINBEFORE SET FORTH.
(ii)           Proceedings.  In any procedure or action to enter judgment by
confession pursuant to Subsection (i) above: (a) if Landlord shall first cause
to be filed in such action an affidavit or averment of the facts constituting
the Event of Default or occurrence of the condition precedent, or event, the
happening of which default, occurrence or Event of Default authorizes and
empowers Landlord to cause the entry of judgment(s) by confession, such
affidavit or averment shall be conclusive evidence of such facts, Events of
Default, occurrences, conditions precedent or events; and (b) if a true copy of
this Lease (and of the truth of which such affidavit or averment shall be
sufficient evidence) be filed in such procedure or action, it shall not be
necessary to file the original as a warrant of attorney, any rule of court,
custom, or practice to the contrary notwithstanding.
(iii)           Waivers by Tenant of Errors and Notice to Quit.  Tenant hereby
releases to Landlord and to any attorneys who may appear for Landlord all errors
in any procedure(s) or action(s) to enter judgment(s) by confession by virtue of
the warrants of attorney contained in this Lease, and all liability
therefor.  Tenant further authorizes the prothonotary, or any clerk of any court
of record to issue a writ of execution or other process.  If proceedings shall
be commenced to recover possession of the Premises either at the end of the
Lease Term or sooner termination of this Lease, or for non-payment of Rent or
for any other reason, Tenant specifically waives the right to the ten (10),
fifteen (15) or thirty (30) days’ notice to quit required by 68 P.S. §250.501,
as amended, and agrees that notice under either Pa.R.C.P. 2973.2 or Pa.R.C.P.
2973.3, as amended from time to time, shall be sufficient in either or any such
case.
(iv)           Rights of Assignee of Landlord.  The right to enter judgment(s)
against Tenant by confession and to enforce all of the other provisions of this
Lease may at the option of any assignee of this Lease, be exercised by any
assignee of the Landlord’s right, title and
 
 
 

--------------------------------------------------------------------------------


 
 
interest in this Lease in his, her or their own name, any statute, rule of
court, custom, or practice to the contrary notwithstanding.”
 
Other Lease Provisions.
Definition of Manager.  The definition of “Manager” in Section 1 of the Original
Lease is hereby deleted in its entirety and replaced with the following:
 
“Manager:  GH Management, LLC, or its replacement as specified by written notice
from Landlord to Tenant.”
Definition of Manager’s Address.  The definition of “Manager’s Address” in
Section 1 of the Original Lease is hereby deleted in its entirety and replaced
with the following:
“Manager’s Address:  30 South 15th Street - Suite 1000, Philadelphia,
Pennsylvania 19102, which address may be changed by written notice from Landlord
to Tenant.”
Designated Address of Landlord.  The designated address for Landlord as set
forth on the signature page to the Original Lease is hereby deleted in its
entirety and replaced with the following:
“30 South 15th Associates, L.P.
30 South 15th Street, Suite 1000
Philadelphia, PA 19102
Attention: David Dinenberg
Facsimile:  (215) 496-8350
with copies to:
The Union Labor Life Insurance Company
on behalf of Separate Account U
8403 Colesville Road
Silver Spring, MD 20910-6311
Attn: Kevin Justh, Assistant Vice President
Facsimile:  (202) 682-7932


with a copy to Manager at:
GH Management, LLC
30 South 15th Street, Suite 1000
Philadelphia, PA 19102
Attention: David Dinenberg
Facsimile:  (215) 496-8350”
Option to Extend.  Section 2.2.2 of the Original Lease is hereby deleted in its
entirety and replaced with the following:
“2.2.2           Option to Extend.  While the Lease is in full force and effect,
provided the Tenant is not in default of any of the terms, covenants and
conditions thereof, beyond any applicable notice and cure periods, and further
provided that United Bank of Philadelphia is itself occupying all of the
Premises then demised to Tenant, in each case both as of the time of option
exercise and as of the commencement of the herein additional term, Tenant shall
have the right or option (the “Extension Option”) to extend the original term of
this Lease for one (1) period of five (5) years (the “Option Period”).  Such
extension of the Lease Term shall apply to the entire Premises (i.e., the
Original Premises and the Expansion Premises) and be on the same terms,
covenants and conditions as provided for in the original term except that (a)
Tenant shall have no further option to extend the Lease Term, (b) the Base Rent
shall be ninety-five percent (95%) of the fair market value of the Premises,
with fair market value being determined by Landlord, taking into account new
leases then currently being negotiated or executed in comparable space located
in the Building, including provisions for subsequent increases and other
adjustments, allowances for tenant improvements and other market incentives, or
if no new leases are then being negotiated or executed in the Building, the fair
market rental value shall be determined by Landlord taking into account new
 
 
 

--------------------------------------------------------------------------------


 
 
leases then being negotiated or executed for comparable space located elsewhere
in similar office properties or equivalent buildings located in Philadelphia,
Pennsylvania (the fair market rental value as determined by Landlord in
accordance with this clause (b) is referred to herein as the “Fair Market Rental
Value”), provided, however, that in no event shall the Base Rent on account of
any additional term be less than the annual Base Rent payable for the Premises,
respectively, as of the date immediately preceding the commencement of such
additional term, and (c) Landlord shall have no obligation to prepare, refurbish
or construct the Premises or any part thereof prior to the commencement of the
Option Period or otherwise provide any amount of improvement allowance in
respect of the Premises.  Notice (the “Option Notice”) of Tenant’s intention to
exercise the Extension Option must be given to Landlord, in writing, at least
twelve (12) months prior to the then current expiration of the Lease Term or the
Extension Option shall lapse and be of no further force or effect, time being of
the essence.  Notwithstanding anything in the foregoing to the contrary, if
Tenant is not satisfied with Landlord’s determination of the Fair Market Rental
Value, Tenant may vitiate its prior election to exercise the Extension Option by
providing written notice of same to Landlord within three (3) business days
following the date on which Tenant was provided with Landlord’s determination of
said Fair Market Rental Value, in which case the Lease will then expire as
originally scheduled (i.e., March 31, 2011); provided, however, that Tenant
shall have no right to vitiate its prior election to exercise the Extension
Option if the Base Rent applicable during the Option Period will be equal to the
Base Rent payable for the Premises as of the date immediately preceding the
commencement of such additional term.”
Early Termination Right.  Section 2.2.3 of the Original Lease is hereby deleted
in its entirety.
Pre-Approved Subletting.  Section 4.16.8 of the Original lease is hereby deleted
in its entirety and replaced with the following:
“Notwithstanding any contrary provision in the previous subparagraphs of this
paragraph, Landlord shall: (a) consent to and approve a proposed sublet of the
Premises to The African American Chamber of Commerce (the “AACC”); and/or (b)
consent to and approve a proposed assignment or subletting of the Premises where
(i) the assignment or subletting is to an affiliate or wholly-owned subsidiary
of the Tenant or a reorganized entity under which no change of ownership has
occurred, provided that Tenant has delivered to Landlord satisfactory evidence
of the foregoing, (ii) the proposed assignee or subtenant has delivered to
Landlord satisfactory evidence of financial worth (less goodwill) equal to or
greater than that of Tenant as of the execution date of this Lease, and (iii)
Tenant has satisfied the requirements of Section 4.16.2 hereof.  If the Premises
is sublet to the AACC (as described in clause (a) above), Landlord hereby
acknowledges and agrees that the AACC shall not be obligated to pay Use and
Occupancy Taxes on the portion of the Premises that it occupies so long as (A)
the AACC provides Landlord with a certificate (and such additional information
as may be requested) evidencing the AACC’s status as a non-profit organization
exempt from real estate and related taxes, and (B) such certificate (and any
such additional information as may be requested), following submission by
Landlord, is accepted and acknowledged by the City of Philadelphia to, in fact,
exempt the AACC from application of Use and Occupancy Taxes.”
 
 

--------------------------------------------------------------------------------


 
 
 
Tenant’s Work Performance.  The third and fourth sentences of Section 4.5 of the
Lease are deleted in their entirety and replaced with the following:
“Any Tenant Alterations and/or Tenant’s Work to be performed under the Lease
shall be performed by contractors employed by Tenant under one or more
construction contracts, in form and content approved in advance in writing by
Landlord, and all such contractors and any subcontractors at any tier performing
(a) any construction, repair or restoration including, without limitation,
refurbishment or renovation, improvements, build-out, alterations, additions,
remodeling, painting and installations of fixtures, mechanical, electrical,
plumbing, data, security, telecommunication, or elevator equipment or with
respect to any other construction work and transportation of major construction
materials, in, on, or to the Premises (or any part thereof) shall have
collective bargaining agreements with unions affiliated with the Building and
Construction Trades Department of the AFL-CIO as of January 1, 2001 and (b) any
maintenance or operational services in, on, or to the Premises (or any part
thereof) shall have collective bargaining agreements with unions affiliated with
the AFL-CIO  on June 1, 2005.   Tenant agrees that in the event a disagreement
arises relating to the jurisdiction over work performed by any such contractor
in the Premises, Tenant shall use its best efforts to resolve any such
disagreement promptly and, if necessary, strongly encourage the parties involved
to enter into binding arbitration on an expedited basis.  In addition, all such
contracts shall require that all contractors and subcontractors affirmatively
agree to pay prevailing wages and fringe benefits to the appropriate employee
benefit plan(s) in accordance with applicable collective bargaining
agreement(s).  If Tenant or any contractor utilizes workers who are members of
the International Union of Bricklayers & Allied Craftworkers, Tenant shall (or
shall cause such contractor(s) to) obtain a bond or surety which, in total, is
sufficient to cover all wages and fringe benefits to be paid during the course
of the services to such members.  The bond shall be payable to the Bricklayers &
Trowel Trades International Pension Fund and the applicable local union(s).”
Landlord’s Authorized Agents.  The following provision is hereby added to the
Lease:
“6.11  Landlord’s Authorized Agents.  Notwithstanding anything contained in the
Lease to the contrary, including without limitation, the definition of
Landlord’s Agents, only officers or authorized signatories of 30 South 15th
Associates, L.P., are authorized to amend, renew or terminate this Lease, or to
compromise any of Landlord’s claims under this Lease or to bind Landlord in any
manner.  Without limiting the effect of the previous sentence, no property
manager or broker shall be considered an authorized agent of Landlord to amend,
renew or terminate this Lease, to compromise any of Landlord’s claims under this
lease or to bind Landlord in any manner.”
 
Mutual Representations and Warranties.  Landlord and Tenant represent and
warrant to each other respectively that:
they have the requisite power and authority to enter into this Amendment;
they have received all necessary and appropriate approvals and authorizations to
execute and perform their respective obligations set forth in this Amendment;
the signatories executing this Amendment on behalf of Landlord and Tenant have
been duly authorized and empowered to execute this Amendment on behalf of
Landlord and Tenant, respectively;
this Amendment is valid and shall be binding upon and enforceable against
Landlord and Tenant and their respective successors and assigns and shall inure
to the benefit of Landlord and Tenant
 
 

--------------------------------------------------------------------------------


 
 
 
and their respective successors and assigns;
the Lease remains in full force and effect free from default and free from the
occurrence of an event which but for the passage of time or the service of
notice or both would constitute an Event of Default thereunder by either party
thereto; and
neither party has assigned its rights under the Lease.
 
Ratification of Lease.  Except as herein modified and amended, each and every
covenant, condition, warranty and agreement of the Original Lease is hereby
ratified and affirmed in its entirety and shall apply with full force and effect
during the full term of the Lease.
 
Final Agreement.  This Amendment and the Original Lease cover in full, each and
every final agreement of every kind or nature whatsoever between Landlord and
Tenant concerning the Premises, and all preliminary negotiations and agreements
whatsoever of every kind or nature are merged in the Lease.  Neither the Lease
nor this Amendment may be changed or modified in any manner other than by
written amendment or modification executed by Landlord and Tenant.  Except as
expressly provided for herein or where the context requires, in order to conform
the terms and conditions of the Lease to the above, the terms and conditions of
the Lease shall remain unmodified and are hereby ratified and confirmed.
 
Brokers.  Except for the brokerage commissions, if any, payable by Landlord to
Jones Lang LaSalle Americas, Inc. (the “Broker”) with respect to this Amendment
to Lease, Tenant and Landlord warrant to one another that each has had no
dealings with any broker or agent, other than Broker, in connection with the
negotiation or execution of this Amendment, and each of Tenant and Landlord will
indemnify the other and hold the other harmless from and against any and all
costs, expenses or liability for commissions or other compensation or charge
claimed by any other broker or agent, other than Broker, with respect to this
Amendment due to a misrepresentation by such party.
 
No Presumption.  This Amendment is the product of negotiations between the
parties.  As such, this Amendment shall not be construed against one party or
another merely because such party drafted some part or all of this Amendment.
 
Counterparts.  This Amendment may be executed simultaneously or in two (2) or
more counterparts, each of which shall be deemed an original but which together
shall constitute one and the same instrument.  Telecopied signatures may be
relied upon as originals.
 
Headings.  The marginal or topical headings of the several articles, paragraphs
and clauses are for convenience only and do not define, limit or construe the
contents of such articles, sections, paragraphs and clauses.


[Signatures follow on the next page]
 
 

--------------------------------------------------------------------------------


 
 
In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date and year first above
written.



 
Tenant:
       
UNITED BANK OF PHILADELPHIA, a
 
Pennsylvania corporation
       
By:
_________________________________
 
Name:
   
Title:
               
Landlord:
       
30 SOUTH 15TH ASSOCIATES L.P., a
 
Delaware limited partnership
        By: USA South 15th, LLC, its general partner   By: The Union Labor Life
Insurance Company, on behalf of its Separate Account U, its managing member    
   
By:
______________________________
 
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------


 
 
 
Exhibit “A”
Depiction of Expansion Premises
 
[layout.jpg]




--------------------------------------------------------------------------------
